Campbell, J.,
(dissenting). Plaintiff brought ejectment as purchaser, under probate license, of the interest of the estate of Warren A. Sherwood, deceased, derived by statutory foreclosure, by the administrator, of two alleged mortgages made by defendant to decedent. The case comes up on findings of fact, showing defendant to have a good title unless bound by the foreclosures which m'ake up all of plaintiff's title. The circuit court for G-ratiot county gave judgment for plaintiff.
The findings are that defendant, whose wife did not join with him, made, February 13, 1867, to Warren Sherwood, a mortgage for $600 on 80 acres, including part of the premises demanded, and that William Beynolds, the administrator of Warren Sherwood, bid it in at a foreclosure sale, regular in form, on December 24, 1880. The court below finds this mortgage was made for the purpose of guarding against an unfounded lawsuit, and *246was never delivered to Warren A. Sherwood during his life, but was obtained from the registry by an administrator, after his death. There is no finding that any debt existed under it, and no finding that Russell, the administrator, or any one else, ever held any debt or security covered by it, or that any condition required by statute existed which would authorize foreclosure. The finding negatives any such right. The other alleged mortgage was dated December 20, 1870, to secure a. negotiable note of $2,000. The court finds that no consideration existed, and no money was due to Warren but $300, which was provided for in another way; that the-$2,000 mortgage was never delivered, and it was understood it should not be delivered, and another arrangement was made to subserve the same purpose, which was not to secure anything to Warren, but to prevent adverse action by others. It is therefore jiositively found that there never existed any such mortgage as the $2,000 mortgage for any legal purpose, and that the smaller mortgage secured nothing, and constituted no legal incumbrance against the property.
If the case stopped here, there could be no plausible-reason for suggesting that anything passed by foreclosure. A statutory foreclosure is an ex parle proceeding by the. mortgagee, which can be of no force unless there is a valid mortgage and a valid power of sale, exercised upon some actual default. How. Stat. § 8498. The fact that the notices and sale are regular does not make the mortgage good. Its existence and validity are jurisdictional prerequisites, and a mortgage, like any other deed, requires that it be executed and delivered, and it is also necessary that some obligation shall exist in which default occurs. While indulgence may be shown to mere slips of form, involving no serious consequences, there can be no valid foreclosure without a valid mortgage, with an auth*247ority to sell on default. This doctrine is universally recognized, and is hardly disputed. There is nothing judicial in the proceedings. The mortgagee determines for himself whether, and when, he will foreclose, and he must show his right when disputed.
But it is claimed certain chancery proceedings appear in the record which operate as an estoppel, and which the court below, expressing doubt, concluded to so regard. In September, 1881, defendant, Sherwood, filed a bill against the administrator and certain alleged heirs of Warren A. Sherwood, setting up the invalidity of these proceedings, and asking to have them set aside. The administrator and part of the heirs .answered, raising issues of fact, and, on information and belief, averring the validity of the mortgages and proceedings. The-answer further relied on the ground that the bill did not show that complainant held the equitable title to the land, and did show that he did not hold any legal title, and that no such interest appeared in the bill as showed any right of suit. The further objection was made that it appeared from the bill that necessary parties were omitted. Replication was filed, and proofs taken. The bill was dismissed on the hearing. The decree contains no statement why it was dismissed, but an opinion filed in the case holds briefly that it was to be dismissed because complainant showed no title, legal or equitable.
Under our practice a claim of jurisdictional or substantial defects in a bill, if not made by demurrer, but inserted in the answer, comes up for disposal at the final hearing. In deciding suits in equity, it is not usual to go to the general merits, if there is such a radical defect in the bill as shows there is no occasion for it; and, when a bill is dismissed, and the answer sets up defects which should cause its dismissal, without reference to the facts in dispute, it cannot be presumed that the case went off *248on the facts. What presumption might exist if no such point was raised, and if no opinion was filed, we need not consider. Neither need we consider what effect is to be given to an opinion, standing alone. There is no rule of estoppel which will make a decree conclusive on any issue that the record does not indicate must or should have been passed upon. The rule always applied by the United States Supreme Court in determining whether a state court has decided adversely on a right under the laws of the United States is not whether it might have been involved in the issues, but whether it appears to have been a ground of decision. This is the only sensible and just rule, and it applies still more forcibly .when an attempt is made to give the force of a conclusive finding to what may never have been considered at all. There is no general rule that a decree in equity against a complainant bars his legal or other remedies. In many cases a bill is dismissed because there is a legal remedy; and there are cases frequently arising where equity prefers to leave parties to their legal redress entirely. This Court has passed upon the question of the conclusiveness of a decree on that principle. Adair v. Cummin, 48 Mich. 375 (12 N. W. Rep. 495); Blake v. Hubbard, 45 Id. 1 (7 N. W. Rep. 204); Goodrich v. White, 39 Id. 489; Bonker v. Charlesworth, 33 Id. 81; Gamble v. East Saginaw, 43 Id. 367 (5 N. W. Rep. 416); Peters v. Hansen, 55 Id. 276 (21 N. W. Rep. 342); Nims v. Vaughn, 40 Id. 356; Wheeler v. Hatheway, 58 Id. 77 (24 N. W. Rep. 780).
We think the finding is in favor of the defendant, and judgment must be reversed, with costs of both courts, and judgment rendered in his favor, and the record remanded for such future action as may be lawful under the statutes.